CONTINUATION SHEET

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.

Status of Application
A final rejection was mailed on 11/30/2020.
On 2/1/2021, Applicant filed after final claim amendments and remarks. 
The 2/1/2021 amendments are not entered. The claims filed on 11/20/2020 are pending. 
Claims 1-6 and 21-28 are pending. Claims 7-20 are canceled. Claims 1-6 and 21-28 are rejected.

Advisory Action
Continuation of 3. The proposed amendments will not be entered because:
Once a final rejection that is not premature has been entered in an application, applicant or patent owner no longer has any right to unrestricted further prosecution. MPEP 714.12. Applicant cannot, as a matter of right, amend any finally rejected claims, add new claims after a final rejection, or reinstate previously canceled claims. MPEP 714.13 II. Reasons for non-entry of proposed amendments include: failing to place the application in better condition for appeal, raising the issue of new matter, and/or presenting new issues requiring further consideration or search. MPEP 714.13 III. 
calcium, phosphorus, sodium, poultry byproducts, com and com-derived ingredients, fat, vitamins, and minerals. The new limitations raise new issues requiring a novel search and further consideration. 

Continuation of 12. The request for reconsideration has been considered, but does not place the application in condition for allowance for the following reasons: 

35 USC 112
Applicant’s arguments are drawn to a proposed claim amendment, which is not being entered. Therefore, the arguments are not commensurate in scope with the claims. It remains the Examiner’s position that the claims are unpatentable for the reasons of record in the final office action. 

35 USC 103
Applicant’s arguments are drawn to a proposed claim amendment, which is not being entered. Therefore, the arguments are not commensurate in scope with the claims. It remains the Examiner’s position that the claims are unpatentable for the reasons of record in the final office action. 
Applicant's arguments filed 2/1/20201 have been fully considered but they are not persuasive.
Applicant argues the claim recitation of “reducing amounts of calcium, phosphorus, and sodium consumed by the animal” implies the previous diet included “calcium, phosphorus, and sodium” (remarks, p. 5). Examiner is not persuaded by this argument. The terms lack antecedent basis (see pending 35 USC 112 rejections). A non-particular food does not inherently include “calcium, phosphorus, and sodium”. As such, the implications that may or may not flow from the claim terminology are insufficient to overcome the prior art as applied in the final rejection. 

Double Patenting
Applicant requests the double patenting rejection be held in abeyance until patentable subject matter has been identified in the present application (remarks, p. 6). While the examiner acknowledges the request, the claims will not be in condition for allowance until all rejections are overcome. 
Applicant makes no substantive arguments concerning the double patenting rejections (remarks, p. 6).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WALTER A MOORE whose telephone number is (571)270-7372.  The examiner can normally be reached on M-F, 9 am-4 pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Coupe Anita can be reached on (571) 270-3614.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/WALTER A MOORE/Primary Examiner, Art Unit 3619